Exhibit 10.2

 

* * –  CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

LIVESTOCK PRODUCTS AGREEMENT - 2008

 

This Livestock Products Agreement (“Agreement”) effective as of December 22,
2007 is made by and between Pfizer Inc., 812 Springdale Drive, Exton, PA 19341
(“Pfizer”) and MWI Veterinary Supply Co., 651 S. Stratford Drive, Ste 100,
Meridian, ID 83642 (“MWI”).

 

WHEREAS, MWI is in the business of buying and selling animal health products and
servicing customers for those products, and

 

WHEREAS MWI and Pfizer wish to set forth the terms of their relationship related
to the purchase and supply of such products,

 

NOW, THEREFORE, in consideration of the promises and covenants contained herein,
the parties hereby agree as follows:

 

Definitions:

 

“PARTICIPATING CUSTOMERS” shall mean customers from the list of customers
approved by Pfizer who have entered into a Leaders Edge Agreement with Pfizer.

 

“Products” shall mean the Pfizer cattle and swine products sold to MWI by Pfizer
pursuant to this Agreement.

 

“Strategic Accounts” shall mean all those PARTICIPATING CUSTOMERS listed in
Schedule C hereto.

 

1.                                       (a) Pfizer shall continue to promote
its Products to certain select customers in the livestock field. The parties
agree that each time a PARTICIPATING CUSTOMER selects MWI as their supplier and
to service that customers account, Pfizer shall send to MWI a Pfizer Suggested
Price List which shall specify the Pfizer Products (listed on Schedule D hereto)
and the Pfizer suggested resale prices quoted to such PARTICIPATING CUSTOMER
(hereafter a “SUGGESTED PRICE LIST”). Each such SUGGESTED PRICE LIST shall be
incorporated into and become part of this Agreement.

 

(b) Pfizer reserves the right to add or delete PARTICIPATING CUSTOMERS or
Strategic Accounts at any time in Pfizer’s sole discretion. Pfizer will provide
notice to MWI of any changes. Pfizer will notify MWI of any (i) additions to the
Strategic Accounts list within 24 hours of Pfizer’s receipt of the customer
contract and (ii) removals from the Strategic Accounts list within 4 business
days prior to the removal effective date.

 

2.                                       (a) MWI agrees to purchase from Pfizer,
at credit terms agreed to between the parties and as may be further set forth on
Pfizer’s invoices, Products sufficient to fulfill demand from all customers to
whom MWI will sell Products in the quantities desired by the customers. MWI
agrees to make purchases from Pfizer in accordance with the timing set forth in
Schedule E hereto.

 

(b) MWI agrees to maintain an inventory pf Products equal to /**/ Demand. For
purposes of this Agreement “Demand” shall mean /**/. All Products shall count
towards the amount held in inventory by MWI. MWI and Pfizer agree to act in good
faith to resolve any material differences in the on hand inventory calculations.

 

(c) MWI agrees that all sales of Pfizer Products from MWI to a PARTICIPATING
CUSTOMER shall reflect the specific prices for each Product provided for in that
PARTICIPATING CUSTOMER’S most recent SUGGESTED PRICE LIST. In the event that the
price listed on a PARTICIPATING CUSTOMER’S most recent SUGGESTED PRICE LIST for
any particular Product is lower (at the time of consummation of a sale of such
particular Products between MWI and that PARTICIPATING CUSTOMER) than the price
paid by MWI to Pfizer for such Product, Pfizer agrees to credit MWI’s account
for the amount of such difference.

 

3.                                       Nothing herein contained shall create
or be deemed to create any relationship between the parties other than as
specifically provided for herein. No employment, partnership, specific or
general agency relationship shall exist unless specifically provided for in
writing between the parties. MWI shall not represent, directly or indirectly,
expressly or by implication, that any such relationships exist and/or that MWI
has any authority except as set forth in this Agreement.

 

4.                                       MWI shall use its best efforts to
provide appropriate service to the customers to whom MWI will sell hereunder.
For customers serviced pursuant to this Agreement, MWI shall:

 

--------------------------------------------------------------------------------


 

(a) Store its inventory of Pfizer Products under conditions (including
refrigeration where appropriate) in accordance with package labeling or other
written instructions from Pfizer to ensure that such Products retain their
potency, purity, quality, and identity;

 

(b) Provide to Covansys by the close of business on Friday of each week an
inventory report covering all Product inventory purchased from Pfizer and
setting forth in dollars at MWI’s acquisition cost from Pfizer the amount of
inventory by species. MWI agrees that Pfizer shall have the right, upon
reasonable advance notice and during business hours to audit inventory in the
possession of MWI to confirm compliance with this paragraph 4(b) and to confirm
the accuracy of the data contained in the report.

 

(c) Provide to Covansys its Health Industry Number, Customer Health Industry
Number, Pfizer Product number, transaction date; ship to zip code, number of
units and price with respect to each sale of Product, and unit inventories on
each Pfizer Product sku that MWI sells.

 

(d) Provide sales out data to Covansys within ten (10) working days of the date
of each invoice. MWI will use its best efforts to ensure sales out data
integrity and timeliness. Annual sales forecasts shall be updated on a quarterly
basis. The MWI/Pfizer Account Team will review each quarterly forecast update
and determine relative actions required if any.

 

(e) Establish any service fee or other charge or discount to any customer
including PARTICIPATING CUSTOMERS for Pfizer Products independently and at its
sole discretion;

 

(f) Provide regularly scheduled delivery service to its customers, use its best
efforts to anticipate its customers’ requirements for Pfizer Products. In the
event Pfizer delivers any product order to a PARTICIPATING CUSTOMERS (drop
ships) no consideration shall be payable to MWI for that order under paragraph 5
below, provided that Pfizer will pay MWI for any drop ship if such shipment is
made necessary by the unavailability of Pfizer Products;

 

(g) MWI agrees that credit limits established by Pfizer shall be subject to
change upon written notice by Pfizer in its sole discretion and that no Product
shipments will be made to MWI in excess of the established credit limits;

 

(h) Invoice customers in an accurate and timely manner;

 

(i) Refer to that PARTICIPATING CUSTOMERS SUGGESTED PRICE LIST on each invoice
for Pfizer Products;

 

(j) Take no action, whether or not identified above, that would harm the
Goodwill or name of Pfizer, or damage the interests of Pfizer or the Products.
For purposes of this Agreement “Goodwill” shall mean the marketplace advantage
of customer patronage and loyalty developed with continuous business under the
same name over a period of time.

 

(k) Make payment to Pfizer for all Products purchased from Pfizer /**/. In the
event MWI fails to maintain the inventory levels specified in paragraph
2(b) above Pfizer shall have the right, upon /**/ written notice to MWI, to
receive payment from MWI /**/.

 

(l) MWI and PFIZER agree that MWI shall not be entitled to any payment or
performance payments under Schedule G for sales to customers at the close of
Periods 1, 2 and 3 as defined in Schedule G hereto or at the end of any fiscal
or calendar year that do not comply with Pfizer’s Guidelines for Backend Rebate
Calculations contained in Schedule G for reporting of sales and income in
appropriate fiscal periods. All determinations of the appropriateness of sales
by MWI shall be in Pfizer’s reasonable discretion.

 

(m) MWI agrees to participate in and undertake the following activities with,
and on behalf of, Pfizer:

 

Planning:

 

(i) Pfizer and MWI shall conduct at least two full joint planning meetings per
year. These sessions will include representatives from sales, marketing,
technical services and management from both Pfizer and MWI (hereafter referred
to as the MWI/Pfizer Account Team).

 

--------------------------------------------------------------------------------


 

(ii) MWI and Pfizer shall prepare jointly, a written detailed sales plan which
addresses key products, programs and customers to be focused on during the
coming year. Plans shall include the identification of specific support
materials and training requirements, detailed communication plans including
specific MWI sales representatives and managers and the customers to be
contacted and the sequence, timing and communication vehicle to be used. Annual
sales plans will be divided into quarterly segments. Upon completion of a
quarterly program, the Account Team will conduct a review outlining the
strengths and weaknesses of the program.

 

(iii) MWI will provide Pfizer with an annual sales forecast as well as MWI’s
interpretation and insight of the basis and meaning of such forecasts. The
forecast shall include all Pfizer Product sku’s which MWI sells. Both parties
agree that forecasts are not to be considered binding orders for delivery.

 

(iv) During the term of this Agreement MWI shall participate with Pfizer outside
of the annual plans necessary for performance under this Agreement. Active
cooperation and participation by key managers of MWI in Pfizer’s strategic
planning for the future is highly desirable to Pfizer.

 

Product Support:

 

(i) MWI will staff all appropriate sales meetings as planned in advance with
Pfizer. Such sales meetings shall be charged to Pfizer and include but not be
limited to; a) all appropriate sales representatives, and managers as determined
by MWI, b) key management participation and support, c) MWI preparation on the
material to be covered, and d) meeting summary and feedback mechanism.

 

(ii) MWI will participate in and assist in conducting product, program,
production practices, sales training and customer knowledge training sessions.

 

(iii) MWI will guarantee to Pfizer that Pfizer products will be presented to
customers on each and every appropriate sales call.

 

(iv) MWI will monitor customer meetings and provide feedback to Pfizer.

 

(v) MWI will provide reasonable percentage sales commissions to its sales force
employees.

 

(vi) MWI will provide Pfizer Territory Manager access to account’s management
and representatives.

 

5.                                       In consideration of MWI undertaking the
obligations set forth herein Pfizer shall make payments to MWI in accordance
with Schedule G hereto.

 

6.                                       Sales of Products to any party other
than a PARTICIPATING CUSTOMER or Strategic Account for whom a SUGGESTED PRICE
LIST has been incorporated into this Agreement are not covered by this
Agreement. Any transaction involving Products with any customer including a
PARTICIPATING CUSTOMER for which MWI has not been selected by that PARTICIPATING
CUSTOMER as the distributor are not covered by this Agreement.

 

7.                                       (a) MWI shall not be provided with any
rebate, discount or other compensation for Products handled under this Agreement
unless specifically set forth herein. All sales by Pfizer to MWI shall be at the
then current Pfizer list price but subject to appropriate credits in accordance
with paragraph 2(c). Pfizer shall have the right to raise or change the price of
any or all Products to MWI on /**/ prior written notice. Pfizer shall be free to
limit sales of any or all Products to MWI in advance of any price increase.

 

(b) The parties agree that Pfizer will no longer automatically credit MWI for
returns of Products not sold in the calendar year in which they are returned.
Prior to issuing any appropriate credit Pfizer shall be entitled to conduct a
detailed manual review of sales data.

 

(c) The parties agree that Pfizer shall not be obligated to issue credits for
any returns that exceed the current average of select distributors as specified
below unless such returns are the subject of a recall or made at the request of
Pfizer. The current average of select distributors for 2008 shall be:

 

-Distributor Average Returns (credits) as a % of sales - 1.63%

 

--------------------------------------------------------------------------------


 

8.                                       The payments described in Schedule G
hereto constitute full and complete compensation for MWI.

 

9.                                       Pfizer may terminate this Agreement at
any time on fifteen (15) days prior written notice in the event MWI takes any
action that harms the Goodwill of Pfizer. All returns shall be approved by
Pfizer and subject to Pfizer’s Returned Goods Policy. MWI may not offset payment
to Pfizer of invoice amounts as credit for any compensation payable hereunder.
Pfizer shall make monthly payments of appropriate fees to MWI.

 

10.                                 MWI and Pfizer agree that, under the
specific circumstances delineated herein, Pfizer, at Pfizer’s sole discretion,
may recoup the sums outstanding to it from MWI against those sums which may
become due from Pfizer to MWI, in that the obligations arise from mutual
transactions. The specific circumstances which will enable Pfizer to initiate
recoupment are:

 

(a) MWI becomes insolvent which shall be defined as:

 

(i) the sum of MWI’s debts is greater than all of MWI’s property (“Balance Sheet
Test”); or

 

(ii) MWI is generally not paying its debts as they come due; or

 

(iii) MWI has failed to act in good faith for a period in excess of six
(6) months to resolve any outstanding invoice or purchase order issues or
reconciliations.

 

(b) MWI commences a liquidation of its operations by means of a sale of its
assets in their entirety or piecemeal.

 

(c) MWI ceases its business operations whether or not such cessation is
voluntary or involuntary.

 

(d) MWI files a proceeding pursuant to the U.S. Bankruptcy Code or any state
court proceeding, including an Assignment for the Benefit of Creditors.

 

11.                                 Nothing in this Agreement shall be deemed to
preclude MWI from negotiating a service fee or any other consideration from, or
providing any discount or rebate to, any customer, including PARTICIPATING
CUSTOMERS for the services (including those services specified hereunder or any
other services provided by MWI to any customer) provided by MWI.

 

12.                                 MWI shall distribute Pfizer Products only
under the labeling provided by Pfizer or as otherwise approved in writing by
Pfizer; prescribe, recommend, suggest, and advertise each Product for use only
under the conditions stated in the labeling provided by Pfizer; and observe all
federal, state, and local laws governing the distribution of the Products.

 

13.                                 Nothing in this Agreement shall be deemed to
limit Pfizer’s ability to sell any Product at any time to any customer including
PARTICIPATING CUSTOMERS or any other party. Transactions consummated directly
between Pfizer and any such customer or other party shall not qualify for any of
the compensation payable to MWI hereunder.

 

14.                                 EXCEPT AS SET FORTH IN THIS AGREEMENT, IN
THE LABELING OF THE PRODUCTS SOLD HEREUNDER, OR AS OTHERWISE SPECIFIED IN
WRITING BY PFIZER, PFIZER MAKES NO EXPRESS OR IMPLIED WARRANTIES WITH RESPECT TO
THE PRODUCTS.

 

(a) Pfizer shall defend, indemnify, and hold MWI harmless from all liabilities,
claims, demands, damages, costs and expenses, or money judgments incurred by MWI
or rendered against it resulting from (a) any breach by Pfizer of this
Agreement, (b) third party claims or actions for personal injury or property
damage which arise out of the distribution or sale of Pfizer products or the
failure to warn, except to the extent that such personal injury or property
damage arises out of the negligence or willful misconduct of MWI, and (c) any
claim that the Products, as sold by Pfizer, were defective, or (d) any claim
that a Product or its associated labeling or advertisinq prepared by Pfizer
infringes any patent, trademark, trademark, copyright or other intellectual
property right of any third party. Pfizer shall assume the defense of each such
claim promptly after written notice from MWI. In the event Pfizer is found by
any court of competent jurisdiction to be liable for any claim based in products
liability, then Pfizer shall reimburse MWI’s reasonable legal fees incurred in
the course of cooperating with Pfizer’s defense. To be covered by this defense
and indemnity, MWI must: promptly notify Pfizer of any such claim; allow Pfizer
to fully control the

 

--------------------------------------------------------------------------------


 

defense and/or resolution of the claim; and cooperate fully with Pfizer in the
matter. This defense, indemnity and payment for legal fees shall not apply to
claims alleging: MWI alteration, negligent handling or improper storage of the
Products; sale of outdated Products; sale or recommendation of the Products for
uses or in a manner not set forth in either the labeling supplied by Pfizer or
as otherwise specified by Pfizer in writing; or sale of the Products after
receipt of written notice from Pfizer that such sales should be halted.

 

(b) In no event shall either party be liable to the other party for special,
collateral, incidental, punitive, or consequential damages in connection with or
arising out of this Agreement. Except as provided under subparagraph 14(a),
above, total damages recoverable against Pfizer by MWI shall be exclusively
limited to the purchase price of the Products with respect to which damages are
claimed.

 

15.                                 MWI and Pfizer acknowledge that in the
performance of their duties hereunder each may obtain access to “Confidential
Information” (as defined below) of the other. MWI and Pfizer agree that during
the term of this Agreement and for a period of three (3) years after the
termination of this Agreement, unless specifically permitted in writing by the
other party, to (a) retain in confidence and not disclose to any third party and
(b) use only for the purpose of carrying out their duties hereunder, any such
Confidential Information. As used herein the term “Confidential Information”
means any information, or data, whether of a business or scientific nature and
whether in written, oral or tangible form, relating to Pfizer’s and MWI’s
business or potential business or its research and development activities, not
generally available to or known to the public, and not otherwise known to the
receiving party, that is disclosed to or learned by the other party pursuant
hereto. Upon written request from either party after completion of the work
provided for hereunder or other termination of this Agreement each party will
return to the other party any documents, or copies thereof, or any product
samples, containing or constituting Confidential Information disclosed to or
generated by either party in connection with this Agreement.

 

16.                                 All notices or communications given
hereunder by one party to the other shall be sent by hand or by first class
prepaid registered or recorded delivery post or by facsimile addressed to such
party as follows:

 

 

If to Pfizer:

Pfizer, Inc.

 

812 Springdale Drive

 

Exton, PA 19341

 

Attention: President, Animal Health

 

 

 

If to MWI:

MWI Veterinary Supply Co.

 

651 S. Stratford Drive, Ste 100

 

Meridian, ID 83642

 

Attn: Mary Pat Thompson, CFO

 

 

With a copy to:

 

 

MWI Veterinary Supply Co.

 

651 S. Stratford Drive, Ste 100

 

Meridian, ID 83642

 

Attn: Jim Cleary, President

 

Either party may change its address by giving written notice to the other party.

 

17.                                 This Agreement shall be effective as of the
date first written above and shall continue in force until December 31, 2008.
This Agreement may be terminated by either party upon thirty (30) days prior
written notice. Such termination may be without cause. This Agreement may be
terminated immediately by either party upon written notice in the event of a
material breach by the other.

 

18.                                 This Agreement shall governed by the laws of
the State of New York applicable to contracts made and performed therein. This
Agreement is not assignable without the express written consent of the other
party, and may be modified or amended only in writing signed by the party to be
bound.

 

19.                                 This Agreement and documents referred to
herein embody the entire understanding between the parties hereto, will
supersede prior agreements relating to the Products, and may be modified only in
writing and signed by the parties to be bound. No activities conducted pursuant
to this Agreement or related thereto, including but not

 

--------------------------------------------------------------------------------


 

limited to the future planning activities of the parties, shall be deemed to
give rise to any obligations on the part of either party other than as expressly
provided for herein.

 

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement.

 

 

MWI Veterinary Supply Co.

 

Pfizer Inc.

 

 

 

By

/s/ Jim Cleary

 

By

/s/ Clinton A. Lewis, Jr.

 

Jim Cleary

 

 

Clinton A. Lewis, Jr.

 

President

 

 

President, U.S. Operations

 

 

 

Pfizer Animal Health

 

 

 

Date

April 8, 2008

 

Date

April 16, 2008

 

--------------------------------------------------------------------------------